Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 2, 2022 has been accepted and entered.
Allowable Subject Matter
Claims 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the allowable subject matter was disclosed in a prior office action dated November 26, 2021.
Regarding claims 26-29, the allowable subject matter of claim 31 has been incorporated into claims 26-29.
The balance of claims are allowable for the above stated reasons.
References such as US 2009/0039170 discloses determining the number of occupants using IR technology or weight sensors (see paragraph [0031]), but does not teach the claimed device control unit to display, simultaneously with the target temperature and image indicating a total number of people in a cabin of the vehicle, in combination with the other claimed elements/steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0039170- discloses determining the number of people in a vehicle of the cabin
US2015/0105976- discloses using thermal images to indicate the total number of people in a cabin, see figure 9B, shows icons of the people in the vehicle, but does not simultaneously display the target temperature, in combination with the other claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896